   20-05027-rbk Doc#126 Filed 10/29/20 Entered 10/29/20 06:44:24 Ntc/Hrg AP int ptys Pg
                                        1 of 1
                     UNITED STATES BANKRUPTCY COURT
                            Western District of Texas

                                                              Bankruptcy Case
                                                                              20−50805−rbk
                                                                         No.:
                                                                 Chapter No.: 11
IN RE: KrisJenn Ranch, LLC , Debtor(s)

                                                         Adversary Proceeding
                                                                              20−05027−rbk
                                                                         No.:
                                                                       Judge: Ronald B. King
                                                     Krisjenn Ranch, LLC,
                                                     Krisjenn Ranch, LLC,
                                                     Series Uvalde Ranch,
                                                     Krisjenn Ranch, LLC,
                                                     Series Pipeline Row
                                                     Plaintiff
                                                v.
                                                     DMA Properties, Inc. et
                                                     al.
                                                     Defendant



                                      NOTICE OF HEARING

PLEASE TAKE NOTICE that a hearing will be held

     at   VIA TELEPHONE: (888)278−0296; AC:9198559

     on   11/23/20 at 02:00 PM

     TELEPHONIC Hearing to Consider and Act Upon the Following: DIAL IN INFORMATION IS AS
     FOLLOWS: (888) 278−0296 Access Code 9198559# (1) IF TIME ESTIMATE EXCEEDS 20 MINUTES OR
     (2) IF EXHIBITS WILL BE OFFERED PLEASE CONTACT DEANNA CASTLEBERRY @
     deanna_castleberry@txwb.uscourts.gov (related document(s): 100 Unopposed Motion for Leave to Amend
     Pleadings Filed by Austin Hammer Krist for Defendant DMA Properties, Inc., Third Pty Plaintiffs DMA
     Properties, Inc., Frank Daniel Moore. Hearing Scheduled For 11/23/2020 at 2:00 PM at VIA
     TELEPHONE−Conference Dial−In Number: (888)278−0296; Access Code: 9198559 (Castleberry, Deanna)


Dated: 10/29/20
                                                        Barry D. Knight
                                                        Clerk, U. S. Bankruptcy Court




                                                                                        [Hearing Notice (AP)] [NtchrgAPap]
